—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J), rendered April 24, 2001, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of depraved indifference murder is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Ferguson, 240 AD2d 510, 511 [1997]; People v Fama, 212 AD2d 542, 543 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of that crime beyond a reasonable doubt (see People v Sanchez, 98 NY2d 373 [2002]; People v Epps, 305 AD2d 697 [2003], lv denied 100 NY2d 620 [2003]; People v Crawford, 295 AD2d 361, 362 [2002]; People v Flowers, 289 AD2d 504 [2001]; People v Tankleff, 199 AD2d 550, 553-554 [1993], affd 84 NY2d 992 [1994]; cf. People v Hafeez, 100 NY2d 253, 258-259 [2003]).
The defendant’s remaining contentions are without merit. Krausman, J.P., Schmidt, Mastro and Rivera, JJ., concur.